Citation Nr: 1451706	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-05 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss, to include on an extraschedular basis. 

2.  Entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating action by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, granted service connection for bilateral hearing loss; an initial noncompensable disability rating was assigned, effective March 23, 2010--the date VA received the Veteran's initial claim for compensation for this disability.  The RO also denied service connection for vertigo.  The Veteran appealed this rating action to the Board.

In August 2013, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  

Regarding the claim of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss, the Veteran has implicitly asserted that consideration of an extraschedular evaluation is warranted due to the effect of his service-connected bilateral hearing loss on his employment, among other factors.  In this regard, he testified that he had difficulty maintaining radio contact and conversing with his co-workers during the course of his employment as a wastewater treatment plant operator.  (Transcript (T.) at page (pg.) 13)).  Thus, the Board has accordingly characterized this issue, to include consideration of an extraschedular evaluation, as indicated on the title page.

With regard to the Veteran's claim for service connection for vertigo, a May 2011 VA examiner provided an opinion as to its relationship to his service-connected tinnitus.  (See May 2011 VA Ear Disease examination report).  Thus, the Board has expanded the claim for service connection for vertigo to include as secondary to service-connected tinnitus, as reflected on the title page.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that prior to the review of the claims of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss, to include on an extraschedular basis, and entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus, additional substantive and procedural development is required as outlined in the indented paragraphs below.  The Board will discuss the reasons for remand with respect to each disability in the discussion below.

Initial Rating Claim-Hearing Loss 

The Veteran seeks an initial compensable rating for his service-connected bilateral hearing loss.  As noted in the Introduction, the Veteran has implicitly asserted that consideration of an extraschedular evaluation is warranted for his hearing loss because of the adverse effects that it has had on his employment.  He testified that he has had difficulty maintaining radio contact and conversing with his co-workers during the course of his employment as a wastewater treatment plant operator.  (T. at pg. 13). Accordingly, on remand, the RO/AMC should consider whether referral for an extraschedular evaluation is warranted in this case.  See 38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).

In addition, the Veteran has testified that his hearing loss has increased in severity since VA last examined him in August 2010.  (T. at pages (pgs. )4, 9)); August 2010 VA QTC Audio examination report).  Thus, on remand, the Board finds that he should be scheduled for such an examination in order to obtain an accurate view of the current severity of his bilateral hearing loss disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Service Connection-Vertigo

The Veteran seeks service connection for vertigo.  He contends that his vertigo is the result of him having been hit by a tank hatch during military service.  (T. at pg. 7).  As noted in the Introduction, a May 2011 VA examiner provided an opinion that addressed the relationship between the Veteran's vertigo and his service-connected tinnitus.  (See May 2011 VA Ear Disease examination report).  The May 2011 examiner recorded a diagnosis of vertigo, and opined that it was less likely as not caused by the Veteran's hearing loss.  The VA examiner did not, however, provide any opinion as to whether the Veteran's vertigo had been aggravated by his service-connected hearing loss.  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 (2014), and compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a remand is necessary to have the May 2011 VA examiner provide an addendum opinion that addresses the aggravation component of the Veteran's service connection claim for vertigo and to have him provide supporting rationale for all opinions expressed.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the record.

2.  Following completion of the above, schedule the Veteran for a VA audiological examination to assess the current severity of his bilateral hearing loss.  The claims folder, as well as the Veteran's Virtual VA electronic claims file should be made available to the examiner for review in connection with the examination.  All indicated tests should be accomplished, including audiological studies and Maryland CNC speech recognition testing.
   
 In addition, the examiner should solicit from the Veteran information as to how his hearing loss affects his daily living.  The examiner should also include a discussion of the effects of the Veteran's service-connected bilateral hearing loss on his employment, and should indicate the severity of the impact of this disability on his employment.  The examiner must provide a complete rationale for his or her opinion. 
   
If the examiner determines that he or she is unable to provide the requested medical opinion without resort to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.
   
3.  The AOJ should specifically determine whether a referral to the Director of Compensation and Pension Service is warranted for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) (2014) for the Veteran's service-connected bilateral hearing loss. 

4.  Obtain an addendum opinion from the VA examiner who performed the May 2011 VA Ear Disease examination, or other appropriate qualified clinician if the May 2011 VA examiner is not available, regarding the Veteran's claim for service connection for vertigo, to include as secondary to the service-connected tinnitus.  The May 2011 VA examiner, or other appropriate qualified clinician, is requested to provide an opinion in response to the following: 

a) Is it at least as likely as not that the Veteran's vertigo was aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected tinnitus?

b) If it is determined that the Veteran's vertigo has been aggravated (permanently worsened) by his service-connected tinnitus, the May 2011 VA examiner, or other qualified clinician, should identify the baseline level of vertigo and the degree of disability due to aggravation.

The May 2011 VA examiner, or other qualified clinician, is asked to phrase his or her opinion in terms of whether it is "more likely than not" (a probability of greater than 50 percent), "at least as likely as not" (a probability of 50 percent or greater), or "less likely than not" (a probability of less than 50 percent).

If the May 2011 VA examiner, or other qualified examiner, determines that another examination is necessary to provide the requested opinion, one should be scheduled.

All findings, along with a fully articulated medical rationale for all opinions expressed, must be set forth in the examination report. 

If the May 2011 VA examiner, or other appropriate qualified clinician, determines that he or she is unable to provide the requested medical opinion without resort to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Then, readjudicate the claims of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss and entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus.  The RO's readjudication of the claim of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss should include consideration of any additional evidence added to the record assembled for appellate review, whether "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126-27 (1999), are warranted and whether referral for extra-schedular consideration is warranted.

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case. After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

